UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8030


CHARLES R. MORRIS,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00629-LO-TCB)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles R. Morris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles R. Morris seeks to appeal the district court’s

order   dismissing     as     untimely       his    28   U.S.C.     § 2254     (2012)

petition.     The order is not appealable unless a circuit justice

or   judge   issues    a    certificate      of    appealability.        28    U.S.C.

§ 2253(c)(1)(A) (2012).         A certificate of appealability will not

issue   absent    “a       substantial    showing        of   the    denial    of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack v. McDaniel, 529 U.S.

473, 484-85 (2000).

             We have independently reviewed the record and conclude

that Morris has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          DISMISSED




                                         2